Citation Nr: 0503083	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-10 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, including based on an undiagnosed illness.

2.  Entitlement to service connection for headaches, 
including based on an undiagnosed illness.

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder), including based on an undiagnosed illness.

4.  Entitlement to service connection for a skin condition, 
including based on an undiagnosed illness.

5.  Entitlement to service connection for weight loss, 
including based on an undiagnosed illness.

6.  Entitlement to service connection for sleeplessness, 
including based on an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to May 1993, 
including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the veteran's 
claims.  The veteran disagreed with this decision in May 
2002.  A statement of the case was issued to the veteran and 
his service representative in August 2002.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in September 2002.

It also is noted that, in a statement received at the RO in 
July 2004, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The claims file does not reveal an RO decision on this claim.  
Accordingly, the issue of entitlement to service connection 
for PTSD is referred back to the RO for appropriate action.

The issues of entitlement to service connection for multiple 
joint pain and a skin condition, including based on an 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran was not treated during service for headaches, 
weight loss, a psychiatric disorder, or sleeplessness.

2.  There are no records showing any treatment following 
service for weight loss that could be related to service, 
including based on an undiagnosed illness.

3.  The veteran suffers from a known clinical diagnosis of 
bipolar disorder.

4.  Sleeplessness is a symptom of the veteran's bipolar 
disorder.

5.  There is no competent medical opinion that the veteran's 
headaches or bipolar disorder are related to service, 
including based on an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for headaches, 
including based on an undiagnosed illness, has not been 
established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).

2.  Entitlement to service connection for weight loss, 
including based on an undiagnosed illness, has not been 
established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including based on an undiagnosed 
illness, has not been established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2003).

4.  Entitlement to service connection for sleeplessness, 
including based on an undiagnosed illness, has not been 
established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter, "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In this case, on June 8, 2001, prior to the decision on 
appeal, the RO provided notice to the veteran and his service 
representative regarding what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any additional evidence that pertained 
to the claims.  See Pelegrini, supra.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service VA and 
private medical records and examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

At his enlistment physical examination in September 1989, the 
veteran's clinical evaluation of the veteran was within 
normal limits, and he was found qualified for enlistment into 
active service.  At that time, the veteran weighed 110 
pounds.

There are no service medical records showing any in-service 
treatment for headaches, weight loss, or sleeplessness.  An 
entry from December 1992 revealed the veteran's weight as 141 
pounds.  No separation physical examination was available.

A review of the veteran's DD-214 indicates that he served in 
the Persian Gulf War and was awarded the Southwest Asia 
Service Medal with Three Bronze Service Stars and the Kuwait 
Liberation Medal.

In April 1999, the veteran was involved in a motor vehicle 
accident.  On arrival at the emergency room, he complained of 
severe headaches and head pain following the accident.  

In a June 1999 letter from a private physician, this examiner 
noted that the veteran had presented with complaints of 
constant dull headaches since a motor vehicle accident in 
April 1999.  The veteran reported that his headaches had 
begun after the accident in which he had been a restrained 
front seat passenger in a vehicle.  Physical examination of 
the veteran's neck revealed spasm and moderate bilateral 
tenderness to palpation, range of motion was limited to 60 
percent in all planes due to moderate bilateral pain on 
motion, and strength was limited to 60 percent.  The 
diagnoses included a contusion of the forehead, with a note 
that no treatment was needed, and the examiner noted that the 
veteran's complaints were related directly to the accident 
that occurred in April 1999.

On VA outpatient treatment in March 2000, the veteran 
complained of intermittent migraine headaches accompanied by 
nausea for the previous 8 months.  Physical examination of 
the veteran revealed that his head and neck were normal.  The 
diagnosis was headaches.

A July 2000 VA mental disorder examination determined that 
the veteran had no diagnosis.  His Global Assessment of 
Functioning Score was 81.  The examiner stated the veteran's 
presentation was inconsistent with a depressive disorder as 
his mood was completely euthymic.  

A VA treatment report from October 2000 revealed the 
veteran's weight to be 152 pounds.  

VA treatment records reveal a diagnosis of bipolar disorder 
in November 2000.  The psychiatrist noted that the veteran 
reported depressive symptoms, a history of a decreased need 
for sleep, irritability, racing thoughts, elevated mood with 
grandiosity, and unsafe activities.  Diagnosis was bipolar 
disorder and antisocial traits.  

A December 2000 VA mental health clinic report noted that the 
veteran had difficulty sleeping and only slept for 3 hours a 
night.  The diagnosis provided was bipolar disorder.  He was 
given medication to help with sleep.

A VA treatment report from July 2002 revealed a weight of 163 
pounds.  On VA mental health treatment in July 2002, the 
veteran reported that he was on a diet and had lost 20 pounds 
from working out and being careful with what he ate.  A 
January 2003 report noted that his bipolar disorder was 
stable.  A May 2003 report noted a weight of 162 pounds.


Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

VA is also authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  Id.

Under 38 C.F.R. § 3.317(b), "undiagnosed illnesses" may 
include, inter alia, symptoms such as fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  38 C.F.R. § 3.317(b) 
(2003).

The Board also observes that section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976, expanded the definition of 
"qualifying chronic disability" to include not only 
undiagnosed illness but also "a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that 
was defined by a cluster of signs or symptoms" and any 
diagnosed illness that warranted a presumption of service 
connection, as determined by the Secretary.  In addition, 
section 202 expanded the presumptive period to September 30, 
2011.  The Secretary has not yet identified any diagnosed 
illness that warrants presumptive service connection under 38 
U.S.C.A. § 1117.

The Board notes that the veteran's service representative 
contends that 38 C.F.R. 
§ 3.317 is not valid because it imposes restrictions on 
entitlement not outlined 
in 38 U.S.C.A. § 1117.  In October 2004, the representative 
asked the Board to obtain an opinion from VA's General 
Counsel pertaining to the validity of 38 C.F.R. § 3.317.  
However, VA's General Counsel has addressed the validity of 
38 C.F.R. § 3.317 on multiple occasions and found it to be 
valid.  See VAOPGCPREC 8-98 (Aug. 3, 1998); VAOPGCPREC 4-99 
(May 3, 1999).  The Court also has considered the validity of 
38 C.F.R. § 3.317 and did not find that the regulation 
imposed restrictions not allowed by the statute.  See Neumann 
v. West, 14 Vet. App. 304 (2000).  Therefore, the Board finds 
that the representative's arguments concerning the validity 
of 38 C.F.R. § 3.317 are without legal merit.


Weight Loss

Initially, the Board notes that there is no objective medical 
evidence on the record of this claim that the veteran ever 
received treatment during or after service for weight loss.  
In fact, at entry he weighed 110 pounds and weighed 141 
pounds a few months before discharge.  Since discharge, the 
evidence reveals an increase in weight to 162 pounds as of 
May 2003.  The only report of weight loss in the record was 
in July 2002, when the veteran indicated he had lost 20 
pounds after dieting and exercising.   A Body Mass Index 
(BMI) computed on the veteran in April 2003 was 25, 
representing normal weight.  There is no medical evidence in 
the record revealing an abnormal or unusual weight loss.  

Consequently, there is no objective indicator of this claimed 
disabilities as required by 38 C.F.R. § 3.317(a)(3).  
Therefore, he is not entitled to service connection for 
weight loss under the presumptive provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  See Sabonis v. Brown, 6 Vet. 
App. 426, 460 (1994) (where the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law).

The Board also finds that the veteran is not otherwise 
entitled to service connection for weight loss as there is no 
competent medical evidence which diagnoses a disability 
manifested by weight loss.  In this regard, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.

Absent any objective indicators of the veteran's claimed 
weight loss, and without any competent medical diagnosis of 
such a disability, the Board finds that entitlement to 
service connection for weight loss has not been established 
due to an undiagnosed illness or otherwise.


Headaches

Service medical records reveal no complaint or treatment for 
headaches.  In April 1999 the veteran was involved in a motor 
vehicle accident and immediately began experiencing 
headaches.  A private physician concluded in June 1999 that 
the veteran's complained-of headaches were directly related 
to the motor vehicle accident in which he suffered a 
contusion to the forehead.  In March 2000 he was seen by VA 
complaining of a headache off and on for 6 months.  The 
impression was headaches.  Subsequent VA treatment records 
fail to reveal any treatment for or complaints of chronic 
headaches.

Compensation is not payable under the provisions applicable 
to veterans of the Persian Gulf War if there is affirmative 
evidence that the chronic disability was not incurred during 
active duty in the Southwest Asia theater of operations.  
38 C.F.R. § 3.317(c) (2003).  In this regard, the evidence 
reveals that the veteran started experiencing headaches 
following a motor vehicle accident in April 1999.  The 
physician treating him definitively stated that his headaches 
were directly related to the accident.  The examiner's 
finding constitutes affirmative evidence that the headache 
disorder was not incurred during active duty in the Southwest 
Asia theater of operations.  

Moreover, a grant of service connection for a disorder as a 
manifestation of an undiagnosed illness resulting from 
service in the Persian Gulf War requires objective 
indications of chronic disability that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (2003).  The 
veteran's claim for service connection for headaches is not 
supported by any objective indications of chronic disability.  
Specifically, the last treatment for headaches occurred in 
March 2000, and there have been no complaints of or treatment 
for chronic headaches in the VA treatment records.  Headaches 
is not presently listed on the Problem List. 

The Board finds, therefore, that the criteria for a grant of 
service connection based on the provisions applicable to 
veterans of the Persian Gulf War are not met.  Likewise, 
there is no evidence of a headache disorder in service, nor 
currently.  Thus, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
headaches.

Psychiatric Disorder and Sleeplessness

Service medical records reveal no treatment for or complaints 
of a psychiatric disorder or sleeplessness.  The first 
complaints of depression were noted in VA outpatient records 
in May 2000.  A VA examination in July 2000 found no evidence 
of a psychiatric disorder as his mood was euthymic at that 
time.  In November 2000, a VA psychiatrist diagnosed the 
veteran with bipolar disorder.  This diagnosis has continued 
and the disorder was noted to be stable as of 2003.  

With respect to sleep problems, the VA treatment records note 
that his bipolar disorder was manifested by a decreased need 
for sleep.  When complaining of difficulty sleeping in 
December 2000, he was prescribed medication.  The diagnosis 
was bipolar disorder.

As noted above compensation is payable under these provisions 
for veterans of the Persian Gulf War if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  Here, the 
evidence clearly establishes that the veteran suffers from a 
known clinical diagnosis of bipolar disorder.  Likewise, the 
complaints of sleeplessness are a symptom of his bipolar 
disorder, and treatment has been prescribed.  

Moreover, there is no evidence of a psychiatric disorder or 
sleeplessness in service, nor was there evidence of a 
psychosis within one year following discharge from service.  
Additionally, there is no medical evidence linking this 
disorder to service.

In summary, the veteran's complaints of depression and 
sleeplessness have been attributed to a known clinical 
diagnosis of bipolar disorder, which was not incurred in or 
aggravated by service, nor shown to a compensable degree 
within one year following discharge from service.  
Accordingly, the Board finds that service connection has not 
been established for bipolar disorder or sleeplessness due to 
an undiagnosed illness or otherwise.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
headaches, weight loss, an acquired psychiatric disorder and 
sleeplessness, including based on an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117 (West 2002).  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for headaches, including 
based on an undiagnosed illness, is denied.

Entitlement to service connection for weight loss, including 
based on an undiagnosed illness, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder), 
including based on an undiagnosed illness, is denied. 

Entitlement to service connection for sleeplessness, 
including based on an undiagnosed illness, is denied.



REMAND

With respect to the veteran's claim of entitlement to service 
connection for multiple joint pain, including based on an 
undiagnosed illness, the Board notes that, at VA treatment 
records note multiple joint complaints. 

With respect to the left knee, the Board notes that service 
medical records reveal treatment for the left knee.  Although 
the August 2000 VA examination revealed no abnormalities, the 
veteran has continued to receive treatment for left knee 
pain.  Thus, the Board concludes that a VA examination to 
determine whether the veteran suffers from a diagnosed 
disorder of the left knee which is related to the treatment 
in service. 

Moreover, the Board notes that the VA examination addendum 
from September 2000 indicated that the examiner did feel the 
veteran was disabled due to joint complaints.  Subsequent 
rheumatology examination in December 2000 found no ankylosing 
spondylitis or rheumatoid arthritis.  

Private treatment records reveal that the veteran strained 
his cervical, thoracic and lumbosacral spine in a motor 
vehicle accident in April 1999, and suffered an injury to his 
lower back at work in 2001.  He had physical therapy and 
improved.  

There is no medical opinion in the record regarding the 
etiology of the veteran's multiple joint complaints.  No 
opinion has been requested as to whether the veteran's 
multiple joint complaints represent an undiagnosed illness, 
or are related to other intervening causes.  Therefore, the 
Board finds that remand is necessary for a VA orthopedic 
examination to resolve this question.

Finally, with respect to the veteran's service connection 
claim for a skin condition, including based on an undiagnosed 
illness, the Board notes that, at the veteran's most recent 
VA outpatient skin examination in June 2003, the VA examiner 
provided unclear diagnoses.  This examiner also did not 
provide an opinion whether the veteran's skin condition was 
related to service or an undiagnosed illness.  Therefore, the 
Board finds that, on remand, the veteran should be scheduled 
for a VA skin examination.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran a 
VA orthopedic examination in order to 
determine whether any of his subjective 
complaints of musculoskeletal pain 
constitute an undiagnosed illness 
resulting from his service in the Persian 
Gulf War.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination and provide a diagnosis for 
any pathology found.  Based on the 
results of the examination, review of the 
evidence of record, and sound medical 
principles, the examiner should also 
determine whether any of the veteran's 
subjective complaints represent an 
undiagnosed illness resulting from 
service in the Persian Gulf War.  In 
doing so the examiner should document all 
objective indications of a qualifying 
chronic disability, including any 
clinical signs and other, non-medical 
indicators that are capable of 
independent verification.  If the 
examiner finds that the veteran's 
subjective complaints are not supported 
by any objective indicators, the examiner 
should so state.

With respect to the veteran's left knee 
complaints, if the veteran's symptoms 
represent a diagnosed condition, the 
examiner should provide an opinion on 
whether it is as likely as not that the 
veteran's present left knee condition is 
related to the left knee complaints noted 
in service.

2.  The RO should provide the veteran a 
VA skin examination in order to 
determine whether any of his subjective 
complaints of skin rashes constitute an 
undiagnosed illness resulting from his 
service in the Persian Gulf War.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination and provide a diagnosis for 
any pathology found.  Based on the 
results of the examination, review of 
the evidence of record, and sound 
medical principles, the examiner should 
also determine whether any of the 
veteran's skin complaints represent an 
undiagnosed illness resulting from 
service in the Persian Gulf War.  In 
doing so the examiner should document 
all objective indications of a 
qualifying chronic disability, including 
any clinical signs and other, non-
medical indicators that are capable of 
independent verification.  If the 
examiner finds that the veteran's 
subjective complaints are not supported 
by any objective indicators, the 
examiner should so state.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues remaining 
on appeal in light of any additional 
evidence added to the records assembled 
for appellate review.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be provided a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


